Citation Nr: 0405065	
Decision Date: 02/24/04    Archive Date: 02/27/04	

DOCKET NO.  03-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1971 to December 
1971 and periods of Reserve service over a 20-year period 
with the United States Army Reserves.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran should further action be required on his part.


REMAND

A review of the claims folder discloses that in a decision 
dated in September 1998, service connection for PTSD was 
denied on the basis that PTSD was first reported many years 
after service and the medical evidence did not show a "clear" 
diagnosis of PTSD.

Pursuant to 38 C.F.R. § 3.304(f), as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, creditable supporting evidence that the claimed in 
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in service stressor.  

The regulation was changed in 1999 in order to bring it into 
conformance with the holding by the United States Court of 
Veterans Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  According to the 
revised regulation, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in service 
stressor; and credible supporting evidence that the claimed 
in service stressor occurred.  

The veteran and his representative submitted a request to 
reopen the claim of entitlement to service connection for 
PTSD in December 2001.  In January 2002, the veteran was sent 
a letter telling him what evidence was necessary to establish 
entitlement to service connection.  The representative has 
asserted in several different communications subsequent 
thereto that the RO has not complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that a general letter addressing the provisions 
of Quartuccio is not sufficient.  Rather, the letter must be 
very specific as to what evidence VA has and exactly what 
evidence the veteran needs to provide.  The representative 
has argued that as a result, the case must be remanded for 
compliance with the provisions of Quartuccio.  A review of 
the evidence in the case discloses that notification meeting 
the standards set forth in Quartuccio has not been met in 
this case.  Therefore, the violation of due process must be 
addressed before the Board can move forward with 
consideration of the claim.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to 
evaluation for psychiatric symptomatology 
in the recent past.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been completely secured.  

2.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions pertained therein.  
Particularly, the RO is to comply with 
the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b).  The 
letter to the veteran should explain 
what, if any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter not specifically addressing the 
disability and entitlement at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by him and which part, if any, 
the VA will attempt to obtain on his 
behalf.  In particular, the veteran needs 
to be asked to provide specific 
information regarding his claims 
stressful incident or incidents which he 
believes have resulted in his having 
PTSD.  

3.  If deemed advisable, a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder identified, including PTSD, is 
authorized.  The claims file and a copy 
of the REMAND must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination should include diagnostic 
tests or studies, such as psychological 
tests, that are deemed necessary for an 
accurate assessment.  The examiner should 
conduct a thorough examination of the 
veteran.  Based on a review of the 
medical records and examination findings, 
a diagnosis should be provided for any 
pathology found.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify which stressors 
are sufficient to support the diagnosis 
of PTSD.  The examiner should also 
explain how the veteran's symptoms and 
stressors meet the DSM diagnostic 
criteria for PTSD.  The complete 
rationale for any opinion given should be 
expressed.  Regardless, whatever 
psychiatric disorder is diagnosed, the 
examiner should express an opinion as to 
the etiology of that disorder. 

4.  Following such development, the RO 
should review and readjudicate the claim.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




